Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 11/13/2019, 6/11/2020 and 9/13/2022 have been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 9/13/2022 is acknowledged. Upon further consideration the requirement for species election is hereby withdrawn.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-16 are presented for examination on the merits. 
Priority
This application claims foreign application JAPAN 2018-213864 (filed 11/14/2018).

Claim Interpretation
Claims 5-8 recite “determining…” step without providing structural limitations to the recited active method step, therefore they are considered mental steps and are rejected together with their independent claims as long as the recited active steps are taught in cited arts (see 102 rejections below).
Specification
Drawings
Figure 1, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The use of the trademark “STROMATOLYSER-4DS” (page 46, [0165], line 1) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon (law of nature). Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
Regarding Step 1 (Yes), all of the claims are drawn to a process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon/law of nature. Claims direct to method steps of analyzing bone marrow fluid. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the steps are recited at a high level of generality to include any well understood and routine flow cytometry analysis of bone marrow fluid (see 102 rejection below), and steps of “determining …” (claims 5-8) are mental steps with a “natural correlation” between “determining…” and the index (obtained from counting step), accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The recited characteristics provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley (Am J Clin Pathol 1995; 104:60-64, IDS).
Bentley teaches a method of counting bone marrow cells (page 1, title and abstract). 
For Claims 1-3 and 5-8: the reference teaches a method comprising: counting the number of nucleated cells and the number of lipid particles in a bone marrow fluid (page 61, left column, 1st full paragraph++); and obtaining an index or ratio related to bone marrow nucleated cell density (no specific limitations/thresholds are recited in claims 6-8, therefore the index indicates the inherent/natural correlation with the recited state of the bone marrow, page 61, right column, line 21++), which is a value related to a ratio between the number of nucleated cells and the number of lipid particles (page 61, right column, line 1++, claims 2-3). 
For claim 4, the reference teaches displaying the index related to bone marrow nucleated cell density: corrected marrow TNC: total nucleated cell (page 61, right column, line 19++, page 63, Fig. 4).
For claim 9, the reference teaches the index related to bone marrow nucleated cell density which displaying information related to the determined state of the bone marrow since no specific determined state is recited (page 63, Fig. 4).
For claim 10, the reference teaches measuring the bone marrow fluid through flow cytometry: continuous flow channel (page 61, left column, 1st full paragraph, line 4++).
For claims 11-13, the reference teaches sample prepared from the bone marrow fluid and a reagent (page 61, left column, 1st full paragraph, line 5++), wherein the reagent includes a hemolytic agent (page 61, left column, 1st full paragraph, line 5++) and a fluorescent dye (“stained”, page 61, left column, 1st full paragraph, line 7++).
For claim 14, the reference teaches forward and side scattered light information (page 62, Figs. 1-2, scattergram).

Claims 1-14 and part of claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji (cited as in 7049093 or US20020086344, IDS).
Tsuji teaches a method of counting bone marrow cells (title and abstract). 
For Claims 1-3 and 5-8: the reference teaches a method comprising: counting the number of nucleated cells and the number of lipid particles in a bone marrow fluid (col. 2, line 43++, Figs. 1-2); and obtaining an index related to bone marrow nucleated cell density (no specific limitations/thresholds are recited in claims 6-8, therefore the index indicates the inherent/natural correlation with the recited state of the bone marrow, col. 16, line 8++), which is a value related to a ratio between the number of nucleated cells and the number of lipid particles as long as the nucleated cells and lipid particles are counted (col. 16, line 17++) the ratio/index is obtained (col. 16, line 8++, line 20++, for claims 2-3). 
For claim 4, the reference teaches displaying the index related to bone marrow nucleated cell density (Figs. 1-2).
For claim 9, the reference teaches the index related to bone marrow nucleated cell density which displaying information related to the determined state of the bone marrow since no specific determined state is recited (col. 17, line 7++).
For claim 10, the reference teaches measuring the bone marrow fluid through flow cytometry (col. 15, line 51++).
For claims 11-13, the reference teaches sample prepared from the bone marrow fluid and a reagent (col. 8, line 39++), wherein the reagent includes a hemolytic agent (col. 8, line 39++) and a fluorescent dye col. 8, line 44++).
For claim 14, the reference teaches forward and side scattered light information (Figs. 1-4).
For part of claims 15-16, the reference teaches a first measurement sample and a first reagent/lysing reagent having a pH of 3 (col. 3, line 31 and col. 17, line 30++).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bentley and Tsuji in view of Uchihashi (US20080041140, IDS).
Bentley/Tsuji teaches what is above as applied.
Bentley/Tsuji does not explicitly teach measuring a first measurement sample with a first reagent having a pH of not less than 2 and not greater than 4.5 and measuring a second measurement sample with a second reagent having a pH of not less than 5.5 and not greater than 7 as recited in claims 15-16. 
Uchihashi teaches flow cytometry method of blood cell counting comprising a first and second measurement with different lysing reagent: wherein the lysing reagent for the second measurement has a relatively higher lysing ability than the first reagent (page 4, [0064]++) to obtain reliable counting. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the lysing reagents in two measurement for bone marrow cell analysis.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of analyzing cells and Uchihashi teaches flow cytometry method of blood cell counting comprising a first and second measurement with different lysing reagent: wherein the lysing reagent for the second measurement has a relatively higher lysing ability than the first reagent (page 4, [0064]++) to obtain reliable counting. Therefore it is obvious for one of ordinary skill in the art to optimize the pH of the lysing reagent in two measurements to obtain accurate cell counting with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including optimizing the pH of the lysing reagents, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653